Citation Nr: 1101349	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
status post left wrist sprain.

2. Whether the May 2008 decision to sever service connection for 
radiculopathy of the right lower extremity was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to 
September 2001 and from July 2002 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In May 2009, the Board remanded these matters to the RO for 
additional development.

As the claim for a higher initial rating for status post left 
wrist sprain follows the grant of service connection, the Board 
has characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's May 2009 remand, the RO was instructed to schedule 
the Veteran for VA examinations to address whether severance of 
the Veteran's service-connected radiculopathy of the right lower 
extremity was proper and to adequately evaluate the current level 
of disability of his service-connected status post left wrist 
sprain.  Based on information in the July 2010 supplemental 
statement of the case (SSOC), VA examinations were scheduled for 
the Veteran in June 2010, but he failed to attend.  In July 2010, 
prior to issuance of the SSOC that same month, the Veteran 
contacted the RO and requested that his VA examinations be 
rescheduled as he was out of the country at the time of the VA 
examinations scheduled in June 2010.  

In this case, the Board finds that the Veteran has shown good 
cause for not attending the June 2010 VA examinations, and that 
the RO should make another attempt to schedule the Veteran for 
appropriate examinations consistent with the instructions in the 
Board's May 2009 remand.  The Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations. The provisions of 38 C.F.R. § 3.655 
(2009) address the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation provides that, 
when entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with an original claim, the claim will be decided 
based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
schedule the Veteran for VA neurological 
examination to assess the Veteran's 
assertions of ongoing radiculopathy to the 
right lower extremity and to reconcile the 
medical evidence associated with the claims 
file.

The claims file must be made available for 
the examiner to review, and the examination 
report must indicate that this was 
accomplished. All appropriate tests or 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The VA examiner is requested to opine whether 
the Veteran has radiculopathy of the right 
lower extremity related to his service-
connected low back disability, and if so, 
what are the current manifestations of such 
disorder.

The examiner should comment on the clinical 
significance of a diagnosis of chronic lower 
back pain with radicular symptoms in a May 
2006 VA medical record, normal December 2007 
and October 2008 NCS and EMG, and the 
September 2008 VA examiner's conclusion that 
the Veteran has a history consistent with 
right lower extremity radiculopathy, even 
thought testing was normal. The examiner 
should set forth all examination findings, 
together with the complete rationale for the 
opinions expressed, in the examination 
report.

2.  Then, reschedule the Veteran for an 
appropriate VA examination to determine the 
current nature and severity of his service-
connected status post left wrist sprain. The 
claims file must be made available for the 
examiner to review, and the examination 
report must indicate that this was 
accomplished.  All appropriate tests or 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.  The examiner should specifically 
state whether the Veteran is right-handed, 
left-handed, or ambidextrous.

The examiner is requested to describe all 
manifestations and symptoms of the Veteran's 
service-connected left wrist disability.  The 
examiner should report the range of motion of 
the left wrist in degrees for dorsiflexion, 
palmar flexion, ulnar deviation, and radial 
deviation.  The examiner should report 
whether the left wrist disability is 
manifested by weakened movement, excess 
fatigability, lack of endurance, or 
incoordination.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination. X-ray examination should be 
conducted.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the opinions expressed, in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of the requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  Then, the RO should readjudicate each of 
the claims remaining on appeal.  With regard 
to the claim for an initial rating in excess 
of 10 percent for status post left wrist 
sprain, the RO should document its 
consideration of whether the criteria for a 
referral for assignment of a higher initial 
rating on an extra-schedular basis, pursuant 
to 38 C.F.R. § 3.321(b)(1) have been met and 
whether staged rating pursuant to Fenderson, 
is appropriate.  If any benefit sought 
remains denied, the RO should furnish the 
Veteran and his representative a SSOC and 
afford them the appropriate time period to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


